Citation Nr: 0735869	
Decision Date: 11/14/07    Archive Date: 11/26/07	

DOCKET NO.  03-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for peptic ulcer disease, status post gastrectomy.  

2.  Entitlement to service connection for status post 
myocardial infarction and hypertension as secondary to peptic 
ulcer disease, status post gastrectomy.  

3.  Entitlement to service connection for hiatal hernia and 
vagus nerve damage secondary to peptic ulcer disease, status 
post gastrectomy.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  





REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957.  

A review of the evidence of record reveals that in 
January 2004 the veteran provided testimony before a 
traveling Veterans Law Judge at the Las Vegas, Nevada RO.  In 
August 2007 the veteran was informed that the judge who held 
the hearing had retired.  The veteran was informed that he 
had the right to another Board hearing.  He did not respond.  
Accordingly, the Board will proceed assuming that the veteran 
does not desire another hearing.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.




REMAND

In February 2006, the Board denied the veteran's claims for 
service connection for the issues listed on the title page of 
this decision.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2007 
Order, the Court ordered that a Joint Motion for Remand be 
granted and that part of the Board's decision in 2006 that 
denied:  the veteran's application to reopen a claim for 
service connection for peptic ulcer disease, status post 
gastrectomy; service connection for status post myocardial 
infarction and hypertension, claimed as secondary to peptic 
ulcer disease, status post gastrectomy; service connection 
for hiatal hernia and vagus nerve damage claimed as secondary 
to peptic ulcer disease, status post gastrectomy; service 
connection for bilateral hearing loss; and service connection 
for tinnitus, be remanded, pursuant to the provisions of 
38 U.S.C.A. § 7252(a) (West 2002) for compliance with 
instructions in the Joint Motion.  

The May 2007 Joint Motion for Remand noted that VA did not 
fully discharge its duties to notify and assist the veteran 
in the development of his claims in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  It was indicated that the use 
of the various post decisional documents did not serve as a 
substitute for VCAA notice as reflected by  Mayfield v. 
Nicholson II, 444 F. 3d 1328, 1333 (Fed. Cir. 2006).  The 
Joint Motion directs that VA provide fully compliant VCAA 
notice with regard to the issues at hand.  

Also, the Board notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court essentially stated that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and provide evidence and information as 
necessary to establish entitlement to the underlying claim 
for the benefits sought by the claimant.  Review of the 
claims file reveals that notice in this regard to date is 
incomplete.  

In Kent, the Court essentially required VA to describe both 
specifically and affirmatively the kind of evidence required 
to constitute new and material evidence.  A review of the 
record reveals the veteran has not been provided with such 
information with regard to the request to reopen his claim 
for service connection for peptic ulcer disease.  As noted by 
the Joint Motion, the issues of service connection for status 
post myocardial infarction and hypertension and for hiatal 
hernia and vagus nerve damage claimed as secondary to peptic 
ulcer disease are inextricably intertwined with that matter.  

With regard to the claims for service connection for 
bilateral hearing loss and tinnitus, the Court referred to a 
November 2001 VA audiological examination in which the 
veteran was diagnosed with sensorineural hearing loss with 
tinnitus.  Reference was made to a comment from the 
audiologist indicating that the veteran's pattern of hearing 
loss was consistent with noise-induced hearing loss, with a 
notation that acoustic neuroma could not be ruled out.  The 
Court pointed out that the record does not contain an 
audiological opinion addressing the possibility of  in-
service onset for either the hearing loss or the tinnitus, 
and this is problematic in light of jurisprudential precedent 
set in the McLendon decision.  See McLendon v. Nicholson, 20 
Vet. App. 78 (2006).  It is thus necessary to obtain a 
comprehensive VA examination which addresses the claimed 
disabilities, and an opinion as to whether any current 
hearing loss and tinnitus is present, and, if so, whether it 
is at least as likely as not that either or both conditions 
had their onset during the veteran's active service (or 
within the first year following separation from service if 
sensorineural hearing loss is diagnosed).  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  A fully compliant VCAA notice letter 
should be provided to the veteran with 
regard to the issues under consideration.  
This should include notification of the 
evidence of record, notification of the 
information that is necessary to 
establish entitlement to service 
connection for the claimed disorders, and 
notice regarding the evidence and 
information necessary to reopen a claim.  

2.  The veteran should be scheduled for a 
comprehensive audiometric examination for 
the purpose of determining the nature and 
etiology of any current hearing loss 
and/or tinnitus.  If, after a thorough 
examination and review of the claims 
file, any such disorder is found to be 
present, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current hearing loss and/or tinnitus 
is related to the veteran's active 
service.  The examiner is asked to 
provide a complete rationale for any 
opinion expressed and indicate in the 
report of examination that the claims 
file was reviewed.  If a conclusion 
cannot be reached without resort to 
speculation, he or she should so indicate 
in the examination report.  

3.  The veteran should also be accorded 
an examination by a health care 
professional knowledgeable in 
gastroenterology for the purpose of 
determining the nature and etiology of 
any peptic ulcer disease.  All 
appropriate studies are to be 
accomplished.  If, after a thorough 
examination and review of the claims 
file, peptic ulcer disease is found to be 
present, the examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any current peptic 
ulcer disease is causally related in any 
way to the veteran's active service.  The 
examiner is further asked to give an 
opinion addressing a causal relationship 
between peptic ulcer disease, if deemed 
to be more likely than not of service 
etiology, and any current status post 
myocardial infarction and hypertension, 
as well as any current hiatal hernia and 
vagus nerve damage, all alleged to be 
secondary to peptic ulcer disease, status 
post gastrectomy.  In this regard, the 
examiner is asked to provide an opinion, 
to the best of his/her knowledge, as to 
whether it is at least as likely as not 
that any of these disorders was caused or 
aggravated by the peptic ulcer disease, 
if the latter is found to be of service 
origin.  If a conclusion cannot be 
reached without respect to speculation, 
the examiner should so indicate in the 
examination report.  

 4.  The veteran should also be 
accorded an audiologic examination by 
VA for the purpose of determining the 
etiology of any current hearing loss 
and tinnitus. The examiner should opine 
as to whether it is as likely as not 
that any current hearing loss and/or 
tinnitus is related to the veteran's 
active service.

5.  Thereafter, VA should readjudicate 
the claims being remanded based on all 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity for response.  

Then, subject to current appellate procedures, the case 
should be returned to the Board for appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he receives further notice.  He 
is hereby placed on notice that pursuant to the provisions of 
38 C.F.R. § 3.655, failure to cooperate by not attending any 
requested VA examination may result in an adverse 
determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



